[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                         _______________________              NOV 08, 2007
                                                            THOMAS K. KAHN
                               No. 07-12820                     CLERK
                          Non-Argument Calendar
                        _______________________
                    D. C. Docket No. 06-02315-CV-3-IPJ


JEREMY NEWTON,

                                                       Plaintiff-Appellee,

                              versus

TIM RAY,

                                                       Defendant-Appellant.

                       _________________________

              Appeal from the United States District Court for the
                        Northern District of Alabama
                      ___________________________

                             (November 8, 2007)

Before TJOFLAT, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     In this action for money damages brought under 42 U.S.C. § 1983, the
plaintiff alleges that the defendant, a deputy sheriff, arrested him without probable

cause in violation of the Fourth and Fourteenth Amendments. The defendant

moved the district court to dismiss plaintiff’s amended complaint on the ground

that he is entitled to qualified immunity. The court denied his motion in a one-line

order, which simply stated that after considering the pleadings, the court was of

the opinion that the motion was "due to be denied."

      The defendant now appeals. We vacate the district court’s order and remand

the case to enable the district court to "render a reasoned decision on the qualified

immunity issue." See Danley v. Allen, 480 F.3d 1090 (11th Cir. 2007).

      VACATED and REMANDED.




                                          2